DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claim 18-22, in the reply filed on 10/18/2022 is acknowledged.  Applicant has amended the claims such that all the claims are in the same group, therefore all the claims will now be examined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the currently pending claims, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
	Claims 1-11, 18-23, 25-28 are pending in the application. 

Claim Objections
Claim 18 is objected to because of the following informalities: on lines 6-7, it recites “wherein the ribbon is an essentially flat, narrow and long tubular,” It is suggested to change “tubular” to “tube” as the way it is written is.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25 recites “a first means for closure” and “a second means for closure” on lines 5 and 7 respectively. For examination, it will be interpreted that the means for closure are a male rib and female channel as described in [0010] and [0011] of the instant specification. Further, it is seen in claim 23 the first means and second means for closure are defined as the male rib and female channel. 
Claims 18 and 28 recite “a first means for closure” and “a second means for closure”, and will similarly be interpreted as a male rib and female channel. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 18-22, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first male rib” on line 11, “the first female channel” on line 13, “the second male rib” on line 18, and “the second female channel” on line 21. There is insufficient antecedent basis for these limitations. Neither claim 18 not claim 25 make reference to male and female ribs. 
For examination, it will be interpreted that the first male rib and first female channel are referring to the first means for closure, and the second male rib and second female channel are referring to the first means for closure. 
Claims 2-11 are rejected by virtue of being dependent on a rejected claim. 
Claim 3 recites “the first closure and the second closure are fluid-tight” on lines 1-2. Is the first closure and second closure the same as the first means for closure and second means for closure as recited in claim 18 or are they different? It is unclear if these are new closures or are the same as the means for closure as recited previously. 
Claim 10 recites that “any passageway is connected to an extremity of a first elongated compartment and to an extremity of a second elongated compartment.” It is unclear what the extremity of the compartment is, as the instant specification does not describe what the extremity of the elongated compartment is and only mentions it in [0007] which recites the same language as the claim, and [0037] where it recites that “The ribbon is continuous between its end or extremities.” 
For examination, it will be interpreted that by “extremities” it means an edge of the compartments. 
Claim 11 is rejected by virtue of being dependent on a rejected claim, and similarly recites “extremity”. 
Claim 18 recites “wherein the first portion and second portion enclose a ribbon, wherein the ribbon is an essentially flat, narrow and long tubular, wherein the ribbon forms the continuous tube between the first end and the second end” on lines 4-8. This is unclear because claim 25 recites that there is a continuous tube, and claim 18 is stating that there is a ribbon that forms the continuous tube. Is the continuous tube a separate component from the ribbon, or are they the same component? If there is a continuous tube, does that mean there will be a ribbon? From [0007] of the instant specification, it states that the ribbon may form a single tube, and/or may form a sequence of elongated compartments that may be interconnected by passageways. For examination, it will be interpreted that the tube and ribbon are the same feature. 
It is noted that there are dependent claims 8 and 19 that recite that the ribbon forms a single tube. As claim 18 now recites that the ribbon is an essential flat, narrow and long tubular, wherein the ribbon forms the continuous tube between the first end and second end, and claim 25 recites that the storage comprises a continuous tube, it is unclear if all these terms are referring to the same feature or not. 
Claims 1-11, 19-22, 26-28 are rejected by virtue of being dependent on a rejected claim. 
Claim 21 recites that “any passageway is connected to an extremity of a first elongated compartment and to an extremity of a second elongated compartment.” It is unclear what the extremity of the compartment is, as the instant specification does not describe what the extremity of the elongated compartment is and only mentions it in [0007] which recites the same language as the claim, and [0037] where it recites that “The ribbon is continuous between its end or extremities.” 
For examination, it will be interpreted that by “extremities” it means an edge of the compartments. 
Claim 22 is rejected by virtue of being dependent on a rejected claim, and similarly recites “extremity”.
Claim 23 recites “wherein the storage is a container comprising a sequence of elongated compartments interconnected by passageways, the sequence forming the continuous tube, wherein the continuous tube is a single continuous tube having the first end and the second end” on lines 1-4. Is the continuous tube from claim 23 the same as the continuous tube of claim 25? If the sequence of elongated compartments interconnected by passageways of claim 23 forms the continuous tube recited in claim 25, then when claim 23 recites that the continuous tube forms a single continuous tube having the first end and the second end, is this the same as the continuous tube in claim 25? 
Claim 26 recites “wherein the storage is a container” on line 1. Claim 18 recites “wherein the storage is a bag” on line 1. Is the container in claim 26 the same as the bag in claim 18? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11, 18-23, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falkvall (US-2012/0323209-A1), and as evidenced by Graham (US-6341688-B1). 
Regarding claim 25, Falkvall teaches a storage for a biological fluid, comprising: 
a continuous tube (bag 60) having a first end and a second end ([0045], Figure 6);
	It is understood that the bag 60 seen in Figure 6 is a tube having a first end and second end.  
a first port (inlet connector 64) connected to the first end of the continuous tube (60) ([0045], Figure 6); 
a second port (outlet connector 61) connected to the second end of the continuous tube (60) ([0045], Figure 6); 
a first means for closure between a top of the continuous tube (60) and a bottom of the continuous tube (60); 
a second means for closure between the top of the continuous tube (60) and the bottom of the continuous tube (60), wherein the second means for closure is offset from the first means for closure.
It is understood that Figure 6 is similar to the bags seen in previous figures, where in Figure 1 it is seen that there are compartment dividers 6 that divide the bag into three compartments A, B, and C.  It is understood that the dividers are a means for closure between the top of the bag 60 and bottom of the bag 60 as it divides the bag 60 into three compartments. It is seen in Figure 1 and 6 that the dividers 6 are offset from each other. It is stated by [0080] that according to an embodiment, the compartment divider may be a zip-lock. 
It is understood that a zip-lock has a male rib and a corresponding female channel, as it is evidenced by Graham that tongue-and-groove style seals are commonly known in the art by the trademark ZIPLOCK (Graham; column 2 lines 60-67). Therefore, the zip-lock of Falkvall has a male rib and a corresponding female channel. 
Regarding claim 18, Falkvall teaches the storage of claim 25. Falkvall further teaches wherein the storage is a bag comprising a bottom sheet and a top sheet superimposed on the bottom sheet; 
	It is understood that the bag 60 seen in Figure 6 will have a bottom sheet and a top sheet superimposed on the bottom sheet. From Figures 1 and 6, it is seen that there are two dividers that go across the width of the bag 60, and as they are creating three compartments, it is understood that there would be a top sheet and bottom sheet so the respective dividers 6 can be attached. 
wherein a first portion of the top sheet is sealed against a second, corresponding portion of the bottom sheet, wherein the first portion and second portion enclose a ribbon, wherein the ribbon is an essentially flat, narrow and long tubular, wherein the ribbon forms the continuous tube between the first end and the second end; 
	It is understood that the continuous tube and the ribbon are the same component as described in the 112(b) section above. It is further understood that in order to create the bag 60, there would need to be corresponding areas of the top and bottom sheet to enclose areas not closed by the dividers 6. 
wherein the first port (64) is connected across a first end of the ribbon; 
wherein the second port (61) is connected across a second end of the ribbon; 
	As the continuous tube is being interpreted as the ribbon, from claim 25 supra the inlet connector 64 (first port) and the outlet connector 61 (second port) are connected across the continuous tube/ribbon. 
wherein the first means for closure is between the top sheet and the bottom sheet; and 
wherein the second means for closure is between the top sheet and the bottom sheet.
	It is understood that the dividers 6 seen in Figures 1 and 6 will be between the top and bottom sheets of bag 60. 
Regarding claim 19, Falkvall teaches the storage of claim 18. Falkvall further teaches wherein the ribbon forms a single tube.
The continuous tube is being interpreted to be the same as the ribbon, where the bag 60 seen in Figure 6 will form a single tube. 
Regarding claim 20, Falkvall teaches the storage of claim 18. Falkvall further teaches wherein the ribbon forms a sequence of elongated compartments, interconnected by passageways.
It is understood that the continuous tube and the ribbon are the same component. It is seen in Figures 1 and 6 that there are 3 compartments A, B, and C. These compartments are elongated. [0023] states that the dividers 6 are arranged to break or rupture in order to connect the compartments to each other. It is understood that when the dividers 6 are broken or ruptured, this creates a passageway that interconnects the compartments A, B, and C. 
Regarding claim 21, Falkvall teaches the storage of claim 20. Falkvall further teaches wherein any passageway is connected to an extremity of a first elongated compartment and to an extremity of a second elongated compartment.
In viewing Figure 1, there are two dividers 6 to separate the compartments A-C. Looking at the divider 6 that separates compartments A and B, when the passageway is formed due to fluid pressure build-up and the divider 6 opens, it is seen that the passageway will be connected to the edges of the first and second compartments. 
Regarding claim 22, Falkvall teaches the storage of claim 21. Falkvall further teaches wherein any passageway is only connected to the extremity of the first elongated compartment and to the extremity of the second elongated compartment, see claim 21 supra.
It is seen in Figure 1 that the passageway formed due to fluid pressure build-up and the divider 6 opening will only be connected to the edges of either compartment. 
Regarding claim 23, Falkvall teaches the storage of claim 25. Falkvall further teaches wherein the storage is a container comprising a sequence of elongated compartments interconnected by passageways, the sequence forming the continuous tube, wherein the continuous tube is a single continuous tube having the first end and the second end; 
It is understood that the continuous tube and the ribbon are the same component. It is seen in Figures 1 and 6 that there are 3 compartments A, B, and C. These compartments are elongated. [0023] states that the dividers 6 are arranged to break or rupture in order to connect the compartments to each other. It is understood that when the dividers 6 are broken or ruptured, this creates a passageway that interconnects the compartments A, B, and C.
wherein the first means for closure includes: 
a first male rib attached to a wall portion of one of the passageways along a first cross-section of the continuous tube; 
a first female channel attached to a complementary wall portion of one of the passageways along the first cross-section of the continuous tube, wherein the first male rib and the first female channel are configured to form a first closure across one of the passageways upon mating of the first female channel with the first male rib; 
wherein the second means for closure includes: 
a second male rib attached to a wall portion of one of the passageways along a second cross-section of the continuous tube, wherein the second cross-section is offset from the first cross-section; and 
a second female channel attached to a complementary wall portion of one of the passageways along the second cross-section of the continuous tube, wherein the second male rib and the second female channel are configured to form a second closure across the continuous tube upon mating of the second female channel with the second male rib.
[0080] recites that “the compartment divider may be a zip-lock.” It is understood that a zip-lock will have a male rib and a corresponding female channel as evidenced by Graham, and as such there will be two sets of each as there are two dividers 6 seen in Figure 1. It is understood that the placements of the two dividers will define a first and second cross section respectively.
Regarding claim 1, Falkvall teaches the storage of claim 18, 
wherein the first male rib is attached to one of the top sheet and the bottom sheet along a first cross-section of the ribbon; 
wherein the first female channel is attached to the other of the top sheet and the bottom sheet along the first cross-section of the ribbon, wherein the first male rib and the first female channel are configured to form a first closure between the top sheet and the bottom sheet upon mating of the first female channel with the first male rib; 
wherein the second male rib is attached to one of the top sheet and the bottom sheet along a second cross-section of the ribbon, wherein the second cross-section is offset from the first cross-section; and 
wherein the second female channel is attached to the other of the top sheet and the bottom sheet along the second cross-section of the ribbon, wherein the second male rib and the second female channel are configured to form a second closure upon mating of the second female channel with the second male rib.
	[0080] recites that “the compartment divider may be a zip-lock.” It is understood that a zip-lock will have a male rib and a corresponding female channel as evidenced by Graham, and as such there will be two sets of each as there are two dividers 6 seen in Figure 1. It is understood that the placements of the two dividers will define a first and second cross section respectively. Further, as there will be a corresponding channel (male rib) and groove (female channel) each of these will be attached to one side of the bag 60 respectively. 
Regarding claim 2, Falkvall teaches the storage of claim 1. Falkvall further teaches wherein the top sheet and the bottom sheet are flexible.
[0053] describes that the bag is manufactured from a flexible material such as PVC or PP to provide a leak tight bag. 
Regarding claim 3, Falkvall teaches the storage of claim 1. Falkvall further teaches wherein the first closure and the second closure are fluid-tight.
[0022] states that the compartments A-C may contain powder or liquids, where [0024] states that the first compartment divider 6’ between compartments A and B will break when the fluid pressure inside compartment A connected to inlet 3 exceeds a predetermined first pressure. Therefore, it is understood that the dividers are fluid-tight, as they separate the compartments that could contain liquids or powders that are only opened when a certain fluid pressure is obtained. 
Regarding claim 5, Falkvall teaches the storage of claim 1. Falkvall further teaches wherein the first cross-section is adjacent to the second cross-section.
It is understood that the dividers 6 are adjacent to one another, where the dividers 6 would define a cross-section. 
Regarding claim 6, Falkvall teaches the storage of claim 1. Falkvall further teaches a valve connected to the first port or the second port.
It is stated by [0045] that the outlet connector 61 (second port) has a check valve, such as a non-return valve. 
Regarding claim 8, Falkvall teaches the storage of claim 1. Falkvall further teaches wherein the ribbon forms a single tube. 
It is understood that the continuous tube and the ribbon are the same feature, and therefore the continuous tube (bag 60) will teach a ribbon, that forms a single tube. 
Regarding claim 9, Falkvall teaches the storage of claim 1. Falkvall further teaches wherein the ribbon forms a sequence of elongated compartments, interconnected by passageways.
It is understood that the continuous tube and the ribbon are the same component. It is seen in Figures 1 and 6 that there are 3 compartments A, B, and C. These compartments are elongated. [0023] states that the dividers 6 are arranged to break or rupture in order to connect the compartments to each other. It is understood that when the dividers 6 are broken or ruptured, this creates a passageway that interconnects the compartments A, B, and C. 
Regarding claim 10, Falkvall teaches the storage of claim 9. Falkvall further teaches wherein any passageway is connected to an extremity of a first elongated compartment and to an extremity of a second elongated compartment.
In viewing Figure 1, there are two dividers 6 to separate the compartments A-C. Looking at the divider 6 that separates compartments A and B, when the passageway is formed due to fluid pressure build-up and the divider 6 opens, it is seen that the passageway will be connected to the edges of the first and second compartments. 
Regarding claim 11, Falkvall teaches the storage of claim 10. Falkvall further teaches wherein any passageway is only connected to the extremity of the first elongated compartment and to the extremity of the second elongated compartment, see claim 10 supra.
It is seen in Figure 1 that the passageway formed due to fluid pressure build-up and the divider 6 opening will only be connected to the edges of either compartment. 
Regarding claim 26, Falkvall teaches the storage of claim 18. Falkvall further teaches wherein the storage is a container comprising a sequence of elongated compartments interconnected by passageways, the sequence forming the continuous tube.
It is understood that the continuous tube and the ribbon are the same component. It is seen in Figures 1 and 6 that there are 3 compartments A, B, and C. These compartments are elongated. [0023] states that the dividers 6 are arranged to break or rupture in order to connect the compartments to each other. It is understood that when the dividers 6 are broken or ruptured, this creates a passageway that interconnects the compartments A, B, and C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkvall (US-2012/0323209-A1).
Regarding claim 4, Falkvall teaches the storage of claim 1. Falkvall further teaches a filter connected to the second port.
In an alternative embodiment of Falkvall, [0092] states that an outlet tube may be provided with a filter. It is understood from other embodiments that the outlet tube is connected to the outlet connector ([0043], [0045], [0047], [0051], Figures 4, 6, 7, 8). As such, there is a filter that is connected to a port, since there the outlet tube has a filter and the outlet tube is connected to the outlet connector. 
It would have been obvious to one skilled in the art to modify the outlet tube seen in Figure 6 of Falkvall such that it includes a filter as described in an alternative embodiment of Falkvall because Falkvall teaches that the filter prevents particles of NaCl powder from passing out of the bag since particles can disturb pumping action (Falkvall; [0092]). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkvall (US-2012/0323209-A1) in view of translated Renken (EP-1721595-A1).
Regarding claim 7, Falkvall teaches the storage of claim 6. Falkvall does teach where the outlet connector 61 has a check valve (Falkvall; [0045]). Falkvall does not teach wherein the valve comprises a Luer lock.
In the same problem solving area of containers for the provision of medical fluids, in particular bags, where the container has a at least one port that is fluid-tightly connected, Renken teaches a Luer connection (Luer, page 1 description section paragraph 1). 
Specifically, Renken teaches a bag with two extraction connectors seen in Figure 1 (Renken; page 2 description of Figure 1). It is further described on page 2 of Renken that the connector 2 has a disk-shaped end part 2d in the middle a smaller diameter pipe socket 2e in which a valve 3 is inserted and has a luer thread on the outer circumference (Renken; page 2). 
It would have been obvious to one skilled in the art to modify the outlet connector with a check valve of Falkvall such that it has luer threads as taught by Renken because Renken teaches that the ports are fluid-tightly connected when the connecting device is a luer connection (Renken; page 1 description section paragraph 1). 

Claim(s) 1-3, 5, 8-11, 18-23, 25-28 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Turner (US-3911918-A) in view of Falkvall (US-2012/0323209-A1), and as evidenced by Graham (US-6341688-B1). 
Regarding claim 25, if it is determined that Falkvall does not teach a continuous tube with a first and second port and first and second means for closure, Turner teaches a storage for a biological fluid, comprising: 
a continuous tube (storage container 10) having a first end and a second end (column 2 line 54, figures 1-2); 
a first port (port means 14) connected to the first end of the continuous tube (10) (column 2 lines 65-68, figures 1-2); 
a second port (port means 15) connected to the second end of the continuous tube (10) (column 2 lines 65-68, figures 1-2); 
	While Turner does teach where a heat seal can be made along lines B and C shown in Figure 1, it is understood that these are not a male rib and female channel configuration (column 5 lines 32-35). 
	In the same problem solving area of dividing a bag into multiple compartments, Falkvall teaches a bag provided with compartment dividers (Falkvall; [0022]). 
	Specifically, Falkvall teaches where a bag 10 is provided with two compartment dividers 6 to divide the bag 10 into compartments A, B, and C (Falkvall; [0022], Figure 1). It is further stated by [0080] of Falkvall that in one embodiment, the compartment divider may be a zip-lock. It is understood that a zip-lock has a male rib and a corresponding female channel, as it is evidenced by Graham that tongue-and-groove style seals are commonly known in the art by the trademark ZIPLOCK (Graham; column 2 lines 60-67). Therefore, the zip-lock of Falkvall has a male rib and a corresponding female channel. 
Examiner further finds that the prior art contained a device/method/product (i.e., storage container) which differed from the claimed device by the substitution of component(s) (i.e., sealing means being a heat seal along lines B and C) with other component(s) (i.e., sealing means being a male rib and corresponding female channel), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., made the heat seal areas of B and C be zip-lock dividers), and the results of the substitution (i.e., creating separate compartments within a bag) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the heat seals of reference Turner with zip-lock dividers of reference Falkvall, since the result would have been predictable.
	It is understood that the dividers of Falkvall will be placed at the same locations as lines B and C of Turner, therefore the means for closure will be offset from one another. 
Regarding claim 18, modified Turner teaches the storage of claim 25. Modified Turner further teaches wherein the storage is a bag comprising a bottom sheet and a top sheet superimposed on the bottom sheet; 
	Column 3 lines 8-13 of Turner states that the container 10 is formed of a pair of opposed complementary plastic sheets 21 and 22, and are provided with flat contiguous endless perimeters or border flanges 23 and 24 (neither figure 1 or 2 of Turner depict the reference numbers described). 
wherein a first portion of the top sheet is sealed against a second, corresponding portion of the bottom sheet, wherein the first portion and second portion enclose a ribbon, wherein the ribbon is an essentially flat, narrow and long tubular, wherein the ribbon forms the continuous tube between the first end and the second end; 
	It is understood that the border flanges 23 and 24 described from column 3 lines 8-13 of Turner will result in the top sheet and bottom sheet being sealed together at those ends, where they will form a ribbon (the continuous tube being interpreted to be the same feature as the ribbon). 
wherein the first port (14) is connected across a first end of the ribbon; 
wherein the second port (15) is connected across a second end of the ribbon; 
	As the continuous tube is interpreted as the ribbon, it is understood that the port means 14 and 15 will be connected across the ends of the container 10. 
wherein the first means for closure is between the top sheet and the bottom sheet; and 
wherein the second means for closure is between the top sheet and the bottom sheet.
	Turner has been modified such that the areas B and C are now the zip-lock dividers of Falkvall. It is understood that as a zip-lock requires corresponding tongue and groove components as evidenced by Graham, it is understood that one side of the sheet will have the tongue portion while the other side of the sheet will have the groove. 
Regarding claim 19, modified Turner teaches the storage of claim 18. Modified Turner further teaches wherein the ribbon forms a single tube.
It is understood that the continuous tube that the container 10 of Turner forms a continuous tube, where the continuous tube and ribbon are interpreted as the same feature. Therefore the continuous tube (ribbon) forms a single tube. 
Regarding claim 20, modified Turner teaches the storage of claim 18. Modified Turner further teaches wherein the ribbon forms a sequence of elongated compartments, interconnected by passageways.
It is seen in Figure 1 of Turner that the container 10 has a sequence of two compartments 11 and 12 and a transfer conduit portion 13 (Turner; column 2 lines 58-60). It is understood that the continuous tube that the container 10 of Turner forms a continuous tube, where the continuous tube and ribbon are interpreted as the same feature, therefore the compartments 11 and 12 of Turner are a sequence of compartments that are interconnected by passageways (conduit portion 13). 
Regarding claim 21, modified Turner teaches the storage of claim 20. Modified Turner further teaches wherein any passageway is connected to an extremity of a first elongated compartment and to an extremity of a second elongated compartment.
It is seen in Figure 1 of Turner that the conduit portion 13 (passageway) is connected to the end of both compartments 11 and 12.
Regarding claim 22, modified Turner teaches the storage of claim 21. Modified Turner further teaches wherein any passageway is only connected to the extremity of the first elongated compartment and to the extremity of the second elongated compartment, see claim 21 supra.
Regarding claim 23, modified Turner teaches the storage of claim 25. Modified Turner further teaches wherein the storage is a container comprising a sequence of elongated compartments interconnected by passageways, the sequence forming the continuous tube, wherein the continuous tube is a single continuous tube having the first end and the second end; 
It is seen in Figure 1 of Turner that the container 10 has a sequence of two compartments 11 and 12 and a transfer conduit portion 13 (Turner; column 2 lines 58-60). It is understood that the continuous tube that the container 10 of Turner forms a continuous tube, where the continuous tube and ribbon are interpreted as the same feature, therefore the compartments 11 and 12 of Turner are a sequence of compartments that are interconnected by passageways (conduit portion 13). 
wherein the first means for closure includes: 
a first male rib attached to a wall portion of one of the passageways along a first cross-section of the continuous tube; 
a first female channel attached to a complementary wall portion of one of the passageways along the first cross-section of the continuous tube, wherein the first male rib and the first female channel are configured to form a first closure across one of the passageways upon mating of the first female channel with the first male rib; 
wherein the second means for closure includes: 
a second male rib attached to a wall portion of one of the passageways along a second cross-section of the continuous tube, wherein the second cross-section is offset from the first cross-section; and 
a second female channel attached to a complementary wall portion of one of the passageways along the second cross-section of the continuous tube, wherein the second male rib and the second female channel are configured to form a second closure across the continuous tube upon mating of the second female channel with the second male rib.
Turner has been modified such that the areas B and C are now the zip-lock dividers of Falkvall. It is understood that as a zip-lock requires corresponding tongue and groove components as evidenced by Graham, it is understood that one side of the sheet will have the tongue portion while the other side of the sheet will have the groove. It is understood that the area where the lines B and C of Figure 1 of Turner are defines a cross-section.
Regarding claim 1, modified Turner teaches the storage of claim 18. Modified Turner further teaches: 
wherein the first male rib is attached to one of the top sheet and the bottom sheet along a first cross-section of the ribbon; 
wherein the first female channel is attached to the other of the top sheet and the bottom sheet along the first cross-section of the ribbon, wherein the first male rib and the first female channel are configured to form a first closure between the top sheet and the bottom sheet upon mating of the first female channel with the first male rib; 
wherein the second male rib is attached to one of the top sheet and the bottom sheet along a second cross-section of the ribbon, wherein the second cross-section is offset from the first cross-section; and 
wherein the second female channel is attached to the other of the top sheet and the bottom sheet along the second cross-section of the ribbon, wherein the second male rib and the second female channel are configured to form a second closure upon mating of the second female channel with the second male rib.
	Turner has been modified such that the areas B and C are now the zip-lock dividers of Falkvall. It is understood that as a zip-lock requires corresponding tongue and groove components as evidenced by Graham, it is understood that one side of the sheet will have the tongue portion while the other side of the sheet will have the groove. It is understood that the area where the lines B and C of Figure 1 of Turner are defines a cross-section. 
Regarding claim 2, modified Turner teaches the storage of claim 1. Modified Turner further teaches wherein the top sheet and the bottom sheet are flexible.
Column 2 lines 53-55 of Turner recite “Storage container 10 is integrally formed and constructed of flexible plastic material…” 
Regarding claim 3, modified Turner teaches the storage of claim 1. Modified Turner further teaches wherein the first closure and the second closure are fluid-tight.
The heat sealing areas B and C of Turner have been modified to the zip-lock dividers of Falkvall. [0022] of Falkvall states that the compartments A-C may contain powder or liquids, where [0024] states that the first compartment divider 6’ between compartments A and B will break when the fluid pressure inside compartment A connected to inlet 3 exceeds a predetermined first pressure. Therefore, it is understood that the dividers are fluid-tight, as they separate the compartments that could contain liquids or powders that are only opened when a certain fluid pressure is obtained. 
Regarding claim 5, modified Turner teaches the storage of claim 1. Modified Turner further teaches wherein the first cross-section is adjacent to the second cross-section.
It is understood that the cross-sections are defined where lines B and C are as seen in Figure 1 of Turner, therefore the cross-sections are adjacent to one another. 
Regarding claim 8, modified Turner teaches the storage of claim 1. Modified Turner further teaches wherein the ribbon forms a single tube. 
As the continuous tube and the ribbon are interpreted as being the same feature, the container 10 teaches a continuous tube, which is a ribbon, where the ribbon forms a single tube. 
Regarding claim 9, modified Turner teaches the storage of claim 1. Modified Turner further teaches wherein the ribbon forms a sequence of elongated compartments, interconnected by passageways.
It is seen in Figure 1 of Turner that the container 10 has a sequence of two compartments 11 and 12 and a transfer conduit portion 13 (Turner; column 2 lines 58-60). It is understood that the continuous tube that the container 10 of Turner forms a continuous tube, where the continuous tube and ribbon are interpreted as the same feature, therefore the compartments 11 and 12 of Turner are a sequence of compartments that are interconnected by passageways (conduit portion 13). 
Regarding claim 10, modified Turner teaches the storage of claim 9. Modified Turner further teaches wherein any passageway is connected to an extremity of a first elongated compartment and to an extremity of a second elongated compartment.
It is seen in Figure 1 of Turner that the conduit portion 13 (passageway) is connected to the end of both compartments 11 and 12.
Regarding claim 11, modified Turner teaches the storage of claim 10. Modified Turner further teaches wherein any passageway is only connected to the extremity of the first elongated compartment and to the extremity of the second elongated compartment, see claim 10 supra.
Regarding claim 26, modified Turner teaches the storage of claim 18. Modified Turner further teaches wherein the storage is a container comprising a sequence of elongated compartments interconnected by passageways, the sequence forming the continuous tube.
It is seen in Figure 1 of Turner that the container 10 has a sequence of two compartments 11 and 12 and a transfer conduit portion 13 (Turner; column 2 lines 58-60). It is understood that the continuous tube that the container 10 of Turner forms a continuous tube, where the continuous tube and ribbon are interpreted as the same feature, therefore the compartments 11 and 12 of Turner are a sequence of compartments that are interconnected by passageways (conduit portion 13). 
Regarding claim 27, modified Turner teaches the storage of claim 26. Modified Turner further teaches wherein each of the elongated compartments comprises an individual port fitted with a valve.
Turner teaches porting means 14 and 15 which are the first port and second port respectively. Turner further teaches where each compartment 11 and 12 is provided with an opening having a stopper element 16, 17 which is operable for receiving a drainage needle (Turner; column 3 lines 1-7). It is understood that therefore, each of the compartments 11, 12 comprises an individual port, in addition to the porting means 14 and 15. 
Turner does not teach where an individual port fitted with a valve. 
In the analogous art of bags with inlets and outlets, Falkvall teaches where a bag has inlet and outlet connectors with check valves (Falkvall; [0043]). 
Specifically, Falkvall teaches where a bag has an outlet connector 41 has a check valve, such as a non-return valve to prevent back flow (Falkvall; [0043]). 
It would have been obvious to one skilled in the art to modify the openings with stopper elements 16 and 17 of Turner such that they are instead openings with check valves (non-return valves) as taught by Falkvall because Falkvall teaches that the non-return valve prevents back flow from the bag into a tube (Falkvall; [0043]).
It is understood that the stopper elements 16 and 17 of Turner will now be openings with non-return valves, that would prevent fluid from flowing out of the compartments.  
Regarding claim 28, modified Turner teaches the storage of claim 18. Modified Turner further teaches a separation mark located between the first means for closure and the second means for closure.
It is stated by column 5 lines 28-39 of Turner that a sealing operation can be made along line B and C, where after sealing lines B and C, a cut can be made along lines B and C to separate the container 10 into three compartments. It is understood that the dashed lines seen in figure 1 of Turner are separation marks that are between modified closure means B and C (dividers 6 of Falkvall). 

Claim(s) 4 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Turner (US-3911918-A) and Falkvall (US-2012/0323209-A1), and in further view of Manica (US-2002/0043051-A1). 
Regarding claim 4, modified Turner teaches the storage of claim 1. Modified Turner does not teach a filter connected to the second port.
In the analogous art of containers with a plurality of openings, Manica teaches a container with ports (Manica; abstract, [0052]). 
Specifically, Manica teaches where a container or bag 101 has ports 120 and 122, where the ports can include a filter for filtering out unwanted substances from fluid contained within the bag (Manica; [0052], Figure 10). 
It would have been obvious to one skilled in the art to modify one or the porting means of modified Turner such that it includes a filter as taught by Manica because Manica teaches that a filter at a port can filter out unwanted substances from a fluid (Manica; [0052]). 

Claim(s) 6-7 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Turner (US-3911918-A) and Falkvall (US-2012/0323209-A1), and in further view of translated Renken (EP-1721595-A1).
Regarding claim 6, modified Turner teaches the storage of claim 1. While modified Turner does teach porting means 14 and 15, Turner does not teach where the portion means further comprising a valve connected to the first port or the second port.
In the same problem solving area of containers for the provision of medical fluids, in particular bags, where the container has a at least one port that is fluid-tightly connected, Renken teaches a Luer connection (Luer, page 1 description section paragraph 1). 
Specifically, Renken teaches a bag with two extraction connectors seen in Figure 1 (Renken; page 2 description of Figure 1). It is further described on page 2 of Renken that the connector 2 has a disk-shaped end part 2d in the middle a smaller diameter pipe socket 2e in which a valve 3 is inserted and has a luer thread on the outer circumference (Renken; page 2). 
It would have been obvious to one skilled in the art to modify the porting means of modified Turner such that they are the connectors with valve and luer threads as taught by Renken because Renken teaches that the ports are fluid-tightly connected when the connecting device is a luer connection (Renken; page 1 description section paragraph 1). 
Regarding claim 7, modified Turner teaches the storage of claim 6. Modified Turner further teaches wherein the valve comprises a Luer lock, see claim 6 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796